Exhibit 10.1.2


FIRST AMENDMENT TO CREDIT AGREEMENT
This First Amendment to Credit Agreement, dated as of June 29, 2016 (this
“Amendment”), is made by and among ATHENE HOLDING LTD., an exempted company
incorporated under the laws of Bermuda (“AHL”), ATHENE LIFE RE LTD., an exempted
company incorporated under the laws of Bermuda (“Athene Life Re”), ATHENE USA
CORPORATION, an Iowa corporation (“AUSA”, together with AHL and Athene Life Re,
collectively, the “Borrowers” and individually, each a “Borrower”), the Lenders
party hereto, and CITIBANK, N.A., as administrative agent for the Lenders under
the Credit Agreement defined below (in such capacity, the “Administrative
Agent”).
RECITALS
WHEREAS, reference is made to that certain Credit Agreement, dated as of
January 22, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein but not otherwise defined shall have the meanings assigned to such
terms in the Credit Agreement), by and among the Borrowers, the Lenders from
time to time party thereto and the Administrative Agent; and
WHEREAS, the Borrowers have requested that the Lenders amend certain Provisions
of the Credit Agreement, and the Lenders have agreed to make such amendments, in
each case, upon the terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
Section 1.    Amendments.
(a)    Schedule 5.09 of the Credit Agreement is hereby replaced with Schedule
5.09 attached hereto;
(b)    Section 6.01(ii) of the Credit Agreement is hereby amended to insert the
following proviso immediately before the semicolon at the end thereof: “;
provided, that such financial statements for the fiscal quarter ended March 31,
2016 may be delivered by the Borrowers to the Administrative Agent and each
Lender no later than June 30, 2016”;
(c)    Section 6.01(iii) of the Credit Agreement is hereby amended to insert the
following proviso immediately before the semicolon at the end thereof: “;
provided that the annual Statutory Statement of Athene Life Re for the fiscal
year ended December 31, 2015 may be delivered by the Borrowers to the
Administrative Agent no later than June 30, 2016”;
(d)    Section 6.01(iv) of the Credit Agreement is hereby amended by replacing
the phrase “five days” with “five Business Days” in the first line thereof;
(e)    Section 6.01(iv) of the Credit Agreement is hereby amended to insert the
following proviso immediately before the semicolon at the end thereof: “;
provided that the quarterly Statutory Statement of each Material Insurance
Subsidiary for the fiscal quarter ended March 31, 2016 may be delivered by the
Borrowers to the Administrative Agent no later than June 30, 2016”; and
(f)    Section 6.02(i)(C) of the Credit Agreement is hereby amended and restated
to read as follows:
(C) if the aggregate total assets of the Borrowers and the Material Subsidiaries
represent less than 75% of the Consolidated Total Assets of AHL and its
Subsidiaries (based upon and as of the date of delivery of the most recent
consolidated financial statements of AHL furnished pursuant to Section
4.01(a)(viii), Section 6.01(i) or 6.01(ii), as applicable), identifying one or
more Subsidiaries that shall thereafter be designated (and the Borrowers shall
thereupon so designate such Subsidiaries as) Material Subsidiaries hereunder so
that the total assets of all of the Subsidiaries that are not Material
Subsidiaries shall not exceed 25% of the Consolidated Total Assets of AHL and
its Subsidiaries (based upon and as of the date of delivery of the most recent
consolidated financial statements of AHL furnished pursuant to Section
4.01(a)(viii), Section 6.01(i) or 6.01(ii), as applicable) as of the last day of
the period for which such financial statements are delivered.
Section 2.    Conditions to Effectiveness. This Amendment shall become effective
as of the date first set forth above, subject to satisfaction of the following
conditions precedent: (i) the Administrative Agent shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
the Borrowers and the Required Lenders; (ii) except to the extent waived hereby,
the representations and warranties of the Borrowers contained in the Credit
Agreement and each other Loan Document shall be true and correct in all material
respects (except that those representations and warranties which are qualified
by materiality or Material Adverse Effect shall be true and correct in all
respects) as of the date first set forth above with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified date need only be true and correct in all material respects (except
that those representations and warranties which are qualified by materiality or
Material Adverse Effect shall be true and correct in all respects) as of such
date; and (iii) after giving effect to this Amendment, no Default or Event of
Default shall have occurred or be continuing.





--------------------------------------------------------------------------------

Exhibit 10.1.2


Section 3.    Waiver. The Administrative Agent and the Required Lenders hereby
waive any Default or Event of Default related to the extensions of time and
amendments set forth in Section 1 above.
Section 4.    Force and Effect. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any of the other Loan
Documents, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. This Amendment shall
apply and be effective (i) only with respect to the provisions of the Credit
Agreement specifically referred to herein and (ii) only for this single instance
and is not intended to waive compliance with any provision of the Credit
Agreement or any other Loan Document for future periods. After the date hereof,
any reference to the Credit Agreement shall mean the Credit Agreement as
modified hereby. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.
Section 5.    Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in separate counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.
Section 6.    Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (ii) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 7.    Governing Law. This Amendment and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Amendment and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the law of the
State of New York.
Section 8.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


[Remainder of Page Intentionally Left Blank]



































--------------------------------------------------------------------------------

Exhibit 10.1.2


IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.
ATHENE HOLDING LTD.
By: /s/ Zachary Jones    
Name: Zachary E. Jones    
Title: Senior Vice President, Chief Financial Officer, International    


ATHENE LIFE RE LTD.
By: /s/ Frank L. Gillis    
Name: Frank L. Gillis    
Title: Chief Executive Officer    


ATHENE USA CORPORATION
By: /s/ Guy H. Smith, III    
Name: Guy Hudson Smith, III    
Title: President    





--------------------------------------------------------------------------------

Exhibit 10.1.2


CITIBANK, N.A., as Administrative Agent and a Lender
By: /s/ Peter C. Bickford    
Name: Peter C. Bickford    
Title: Vice President and Managing Director    


ROYAL BANK OF CANADA, as a Syndication Agent and a Lender
By: /s/ Brij Grewal    
Name: Brij Grewal    
Title: Authorized Signatory    


BARCLAYS BANK PLC, as a Syndication Agent and a Lender
By: /s/ Mathew Cybul    
Name: Mathew Cybul
Title: Assistant Vice President    


DEUTSCHE BANK SECURITIES INC., as a Documentation Agent
By: /s/ John S. McGill    
Name: John S. McGill
Title: Director
By: /s/ Scott Flieger    
Name: Scott Flieger
Title: Managing Director







--------------------------------------------------------------------------------

Exhibit 10.1.2


DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By: /s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President
By: /s/ Ming K. Chu    
Name: Ming K. Chu
Title: Director


BMO HARRIS BANK, N.A., as a Documentation Agent and a Lender
By: /s/ Debra Basler    
Name: Debra Basler
Title: Managing Director


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Documentation Agent and a Lender
By: /s/ Kimberly Shaffer    
Name: Kimberly Shaffer
Title: Managing Director


BNP PARIBAS, as a Lender
By: /s/ Marguerite L. Lebon    
Name: Marguerite L. Lebon
Title: Vice President
By: /s/ Michael Albenese    
Name: Michael Albenese
Title: Managing Director





--------------------------------------------------------------------------------

Exhibit 10.1.2


U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Bonnie S. Wiskowski    
Name: Bonnie S. Wiskowski    
Title: Vice President


JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ Kristen M. Murphy    
Name: Kristen M. Murphy
Title: Vice President


BANK OF AMERICA, N.A., as a Lender
By: /s/ Derek Miller    
Name: Derek Miller
Title: Vice President


GOLDMAN SACHS BANK USA, as a Lender
By: /s/ Jerry Li    
Name: Jerry Li
Title: Authorized Signatory


MORGAN STANLEY BANK, N.A., as a Lender
By: /s/ Harry Comninellis    
Name: Harry Comninellis
Title: Authorized Signatory







--------------------------------------------------------------------------------

Exhibit 10.1.2


CREDIT SUISSE AG, Cayman Islands Branch, as a Lender
By: /s/ Doreen Barr    
Name: Doreen Barr
Title: Authorized Signatory
By: /s/ Nicholas Goss    
Name: Nicholas Goss
Title: Authorized Signatory


THE ROYAL BANK OF SCOTLAND PLC, as a Lender
By: /s/ Joseph A. Conte    
Name: Joseph A. Conte, CFA
Title: Vice President


SUNTRUST BANK, as a Lender
By: /s/ Paula Mueller    
Name: Paula Mueller
Title: Director


SOCIETE GENERALE, as a Lender
By: /s/ Shelley Yu    
Name: Shelley Yu
Title: Director







--------------------------------------------------------------------------------

Exhibit 10.1.2


Schedule 5.09
Subsidiaries
Subsidiary
Jurisdiction of incorporation
Percentage of Equity Interests Owned
Athene Life Re Ltd.
Bermuda
100% of common stock owned by AHL
Athene USA Corporation (“AUSA”)
Iowa
100% of common stock owned by AHL
AGER Bermuda Holding Ltd. (“AGER”)
Bermuda
100% of common stock owned by AHL
Athene Deutschland Verwaltungs GmbH (“ADV”)
Germany
100% of common stock owned by AGER
Athene Deutschland Holding GmbH & Co. KG (“ADKG”)
Germany
100% of the limited partner interests owned by AGER; 100% of general partner
interests owned by ADV
Athene Deutschland GmbH (“AD”)
Germany
100% of the common stock owned by ADKG
Athene Lebensversicherung AG
Germany
100% of common stock is owned by AD
Athene Pensionskasse AG
Germany
100% of common stock owned by AD
Athene Deutschland Anlagemanagement GmbH
Germany
100% of common stock owned by AD
Athene Real Estate Management Company S.a.r.l (“AREM”)
Luxembourg
93.6% of membership interest owned by AD
0.8% of membership interest owned by ADKG
Athene Employee Services, LLC
Iowa
AUSA is the sole member
Athene London Assignment Corporation
Delaware
100% of common stock owned by AUSA
Athene Assignment Corporation
Delaware
100% of common stock owned by AUSA
Athene Annuity & Life Assurance Company (“AADE”)
Delaware
100% of common stock owned by AUSA
ACM Trademarks, L.L.C
Iowa
AUSA is the sole member
ARPH (Headquarters Building), LLC
Iowa
AUSA is the sole member
Athene Life Insurance Company
Delaware
100% of common stock is owned by AADE
Athene Annuity and Life Company (“AAIA”)
Iowa
100% of common stock is owned by AADE
P.L. Assigned Services, Inc.
New York
100% of common stock is owned by AADE
Athene Annuity & Life Assurance Company of New York (“AANY”)
New York
100% of common stock is owned by AAIA
Structured Annuity Reinsurance Company
Iowa
100% of common stock is owned by AAIA
Athene Securities, LLC
Indiana
AAIA is the sole member
Centralife Annuities Service, Inc.
Arizona
100% of common stock is owned by AAIA
Athene Re USA IV, Inc.
Vermont
100% of common stock is owned by AAIA
AREI (Renaissance), LLC
Iowa
AAIA is the sole member
AREI (Marketplace), LLC
Iowa
AAIA is the sole member
AREI (Boyette), LLC
Iowa
AAIA is the sole member
AREI (Cedar Valley), LLC
Iowa
AAIA is the sole member
AREI (Watson), LLC
Iowa
AAIA is the sole member
AREI (Brookfield) LLC
Iowa
AAIA is the sole member
AREI (CPB) LLC
Iowa
AAIA is the sole member
Athene Life Insurance Company of New York
New York
100% of common stock is owned by AANY
Elemantae S.A.
Luxembourg
100% common stock owned by AREM




